The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 7/11/2022 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claim 1 has been amended, and claim 2 has been canceled. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca L. Rudolph on 8/9/2022.
1.  (Currently Amended) A method of controlling switching circuits to change from a
maximum power point tracking (MPPT) mode to a voltage limiting operating mode, wherein a plurality of switching circuits are electrically coupled in strings of at least two switching circuits in series, with at least two strings electrically coupled in parallel, each switching circuit including an input port electrically coupled to a photovoltaic device and an output port electrically coupled to a load, each switching circuit performing the method comprising:
operating each switching circuit in a MPPT mode by causing a control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load;
continuously sensing output current flowing through the output port;
entering a voltage limiting operating mode in response to sensing a magnitude of the output current falling below a threshold value, and
in the voltage limiting operating mode:
causing the control switching device of the switching circuit to repeatedly switch between its conductive and non-conductive states to limit a magnitude of an output voltage, across the output port, to less than or equal to a maximum voltage value, and
varying the maximum voltage value based on the output current.

Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Redmann (2016/0028325), Stratakos (2012/0043818).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “controlling switching circuits to change from a
maximum power point tracking (MPPT) mode to a voltage limiting operating mode, wherein a plurality of switching circuits are electrically coupled in strings of at least two switching circuits in series, with at least two strings electrically coupled in parallel, each switching circuit including an input port electrically coupled to a photovoltaic device and an output port electrically coupled to a load, each switching circuit performing the method comprising: operating each switching circuit in a MPPT mode by causing a control switching device to repeatedly switch between its conductive and non-conductive states in a manner which maximizes power transferred from the photovoltaic device to the load; continuously sensing output current flowing through the output port; entering a voltage limiting operating mode in response to sensing a magnitude of the output current falling below a threshold value, and in the voltage limiting operating mode: causing the control switching device of the switching circuit to repeatedly switch between its conductive and non-conductive states to limit a magnitude of an output voltage, across the output port, to less than or equal to a maximum voltage value, and varying the maximum voltage value based on the output current.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836